446 F.2d 882
Luz Acosta DIAZ et al., Plaintiffs-Appellants,v.Carlos SUBIA et al., Defendants-Appellees.
No. 71-1471 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 16, 1971.
Rehearing Denied August 6, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, District Judge.
Mark F. Howell, J. B. Ochoa, Jr.; Clarence Moyers, Albert Armendariz, Frank T. Ivy, Edward F. Sherman, El Paso, Tex., for plaintiffs-appellants.
John B. Luscombe, Jr., Travis White, City Atty., John C. Ross, Jr., Wade Adkins, Asst. City Attys., El Paso, Tex., for defendants-appellees; Peticolas, Luscombe, Stephens & Windle, El Paso, Tex., of counsel.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The order of the District Court dismissing plaintiffs' third amended complaint is affirmed. We agree with the District Court that plaintiffs failed to set out "a short and plain statement of the claim" as required by Rule 8(a), Fed. R.Civ.P. We do not reach other grounds asserted as basis for the dismissal which is, of course, without prejudice.


2
Affirmed.



Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I